OPINION
PER CURIAM:
This appeal on questions of law from a judgment in favor of the plaintiff below upon a claim for accidental injury, sustained within the course of his employment, brings before this court for review three assignments of error, as stated in the brief of appellant.
1. Did the Court of Common Pleas have jurisdiction of the subject of the *226action, and the right to hear and determine the cause?
This claim arises out of the fact that the claimant first filed an application for compensation for occupational disease, which was denied, and later filed what the commission construed to be an application for compensation for an accidental injury; and we agree with the construction put upon that application by the Industrial Commission. We further find that said application was filed within the two-year limitation provided by law, and that what had occurred in reference to the preceding application was not res adjudicata of the latter application.
We further find that the commission denied said latter application upon a jurisdictional ground, which was duly appealed to the Court of Common Pleas, and that therefore the Court of Common Pleas had jurisdiction of the subject of the action and the right to hear and determine the cause.
2. Did the evidence adduced give rise to conflicting inferences as to whether Pival’s employment had some causal connection with his alleged accidental injury of September 26, 1932, either through its activities, its conditions, or its environments, so as to present a question of fact for the determination of the jury?
This question is answered in the affirmative.
3. Was the evidence adduced sufficient to sustain the verdict of the jury’s finding in favor of appellee’s right to participate in the workmen’s compensation fund?
We conclude that the jury’s finding in favor of the appellee’s right to participate in the Workmen’s Compensation fund is not manifestly against the weight of the evidence.
The judgment will therefore be affirmed.
STEVENS, PJ„ WASHBURN, J. and DOYLE, J., concur.